[fnhc93018ex105001.jpg]
Excess Catastrophe Reinsurance Contract Effective: July 1, 2018 FedNat Insurance
Company Sunrise, Florida and Monarch National Insurance Company Sunrise, Florida
_______________________ *****Portions of this document omitted pursuant to an
application for an order for confidential treatment pursuant to Rule 24b-2 under
the Exchange Act. Confidential portions of this document have been filed
separately with the Securities and Exchange Commission. 18\F7V1054



--------------------------------------------------------------------------------



 
[fnhc93018ex105002.jpg]
Table of Contents Article Page 1 Classes of Business Reinsured 1 2 Commencement
and Termination 1 3 Territory 3 4 Exclusions 3 5 Retention and Limit 4 6 Florida
Hurricane Catastrophe Fund 5 7 Other Reinsurance 5 8 Reinstatement 6 9
Definitions 6 10 Loss Occurrence 8 11 Loss Notices and Settlements 10 12 Cash
Call 10 13 Salvage and Subrogation 10 14 Reinsurance Premium 11 15 Sanctions 11
16 Late Payments 12 17 Offset 13 18 Severability of Interests and Obligations 13
19 Access to Records 14 20 Liability of the Reinsurer 14 21 Net Retained Lines
(BRMA 32E) 14 22 Errors and Omissions (BRMA 14F) 15 23 Currency (BRMA 12A) 15 24
Taxes (BRMA 50B) 15 25 Federal Excise Tax (BRMA 17D) 15 26 Foreign Account Tax
Compliance Act 15 27 Reserves 16 28 Insolvency 17 29 Arbitration 18 30 Service
of Suit (BRMA 49C) 19 31 Severability (BRMA 72E) 19 32 Governing Law (BRMA 71B)
19 33 Confidentiality 19 34 Non-Waiver 20 35 Agency Agreement (BRMA 73A) 21 36
Notices and Contract Execution 21 37 Intermediary 21 Schedule A 18\F7V1054



--------------------------------------------------------------------------------



 
[fnhc93018ex105003.jpg]
Excess Catastrophe Reinsurance Contract Effective: July 1, 2018 entered into by
and between FedNat Insurance Company Sunrise, Florida and Monarch National
Insurance Company Sunrise, Florida (hereinafter collectively referred to as the
"Company" except to the extent individually referred to) and The Subscribing
Reinsurer(s) Executing the Interests and Liabilities Agreement(s) Attached
Hereto (hereinafter referred to as the "Reinsurer") Article 1 - Classes of
Business Reinsured By this Contract the Reinsurer agrees to reinsure the excess
liability which may accrue to the Company under its policies in force at the
effective time and date hereof or issued or renewed at or after that time and
date, and classified by the Company as Property business, including but not
limited to, Dwelling Fire, Inland Marine, Mobile Home, Commercial and Homeowners
business (including any business assumed from Citizens Property Insurance
Corporation), subject to the terms, conditions and limitations set forth herein
and in Schedule A attached hereto. Article 2 - Commencement and Termination A.
This Contract shall become effective at 12:01 a.m., Eastern Standard Time, July
1, 2018, with respect to losses arising out of loss occurrences commencing at or
after that time and date, and shall remain in force until 12:01 a.m., Eastern
Standard Time, July 1, 2019. B. Notwithstanding the provisions of paragraph A
above, the Company may terminate a Subscribing Reinsurer's percentage share in
this Contract at any time by giving written notice to the Subscribing Reinsurer
in the event any of the following circumstances occur: 1. The Subscribing
Reinsurer's policyholders' surplus (or its equivalent under the Subscribing
Reinsurer's accounting system) at the inception of this Contract has been
reduced by 20.0% or more of the amount of surplus (or the applicable equivalent)
12 months prior to that date; or 2. The Subscribing Reinsurer's policyholders'
surplus (or its equivalent under the Subscribing Reinsurer's accounting system)
at any time during the term of this 18\F7V1054 Page 1



--------------------------------------------------------------------------------



 
[fnhc93018ex105004.jpg]
Contract has been reduced by 20.0% or more of the amount of surplus (or the
applicable equivalent) at the date of the Subscribing Reinsurer's most recent
financial statement filed with regulatory authorities and available to the
public as of the inception of this Contract; or 3. The Subscribing Reinsurer's
A.M. Best's rating has been assigned or downgraded below A- and/or Standard &
Poor's rating has been assigned or downgraded below BBB+; or 4. The Subscribing
Reinsurer has become, or has announced its intention to become, merged with,
acquired by or controlled by any other entity or individual(s) not controlling
the Subscribing Reinsurer's operations previously; or 5. A State Insurance
Department or other legal authority has ordered the Subscribing Reinsurer to
cease writing business; or 6. The Subscribing Reinsurer has become insolvent or
has been placed into liquidation, receivership, supervision, administration,
winding-up or under a scheme of arrangement, or similar proceedings (whether
voluntary or involuntary) or proceedings have been instituted against the
Subscribing Reinsurer for the appointment of a receiver, liquidator,
rehabilitator, supervisor, administrator, conservator or trustee in bankruptcy,
or other agent known by whatever name, to take possession of its assets or
control of its operations; or 7. The Subscribing Reinsurer has reinsured its
entire liability under this Contract without the Company's prior written
consent; or 8. The Subscribing Reinsurer has ceased assuming new or renewal
property or casualty treaty reinsurance business; or 9. The Subscribing
Reinsurer has hired an unaffiliated runoff claims manager that is compensated on
a contingent basis or is otherwise provided with financial incentives based on
the quantum of claims paid; or 10. The Subscribing Reinsurer has failed to
comply with the funding requirements set forth in the Reserves Article. C. The
"term of this Contract" as used herein shall mean the period from 12:01 a.m.,
Eastern Standard Time, July 1, 2018 to 12:01 a.m., Eastern Standard Time, July
1, 2019. However, if this Contract is terminated, the "term of this Contract" as
used herein shall mean the period from 12:01 a.m., Eastern Standard Time, July
1, 2018 to the effective time and date of termination. D. If this Contract is
terminated or expires while a loss occurrence covered hereunder is in progress,
the Reinsurer's liability hereunder shall, subject to the other terms and
conditions of this Contract, be determined as if the entire loss occurrence had
occurred prior to the termination or expiration of this Contract, provided that
no part of such loss occurrence is claimed against any renewal or replacement of
this Contract. 18\F7V1054 Page 2



--------------------------------------------------------------------------------



 
[fnhc93018ex105005.jpg]
Article 3 - Territory The territorial limits of this Contract shall be identical
with those of the Company's policies. Article 4 - Exclusions A. This Contract
does not apply to and specifically excludes the following: 1. Reinsurance
assumed by the Company under obligatory reinsurance agreements, except business
assumed by the Company from Citizens Property Insurance Corporation. 2. Hail
damage to growing or standing crops. 3. Business rated, coded or classified as
Flood insurance or which should have been rated, coded or classified as such. 4.
Business rated, coded or classified as Mortgage Impairment and Difference in
Conditions insurance or which should have been rated, coded or classified as
such. 5. Title insurance and all forms of Financial Guarantee, Credit and
Insolvency. 6. Aviation, Ocean Marine, Boiler and Machinery, Fidelity and
Surety, Accident and Health, Animal Mortality and Workers Compensation and
Employers Liability. 7. Errors and Omissions, Malpractice and any other type of
Professional Liability insurance. 8. Loss and/or damage and/or costs and/or
expenses arising from seepage and/or pollution and/or contamination, other than
contamination from smoke. Nevertheless, this exclusion does not preclude payment
of the cost of removing debris of property damaged by a loss otherwise covered
hereunder, subject always to a limit of 25.0% of the Company's property loss
under the applicable original policy. 9. Loss or liability as excluded under the
provisions of the "War Exclusion Clause" attached to and forming part of this
Contract. 10. Nuclear risks as defined in the "Nuclear Incident Exclusion Clause
- Physical Damage - Reinsurance (U.S.A.)" attached to and forming part of this
Contract. 11. Loss or liability excluded by the Pools, Associations and
Syndicates Exclusion Clause (Catastrophe) attached to and forming part of this
Contract and any assessment or similar demand for payment related to the FHCF or
Citizens Property Insurance Corporation. 12. Loss or liability of the Company
arising by contract, operation of law, or otherwise, from its participation or
membership, whether voluntary or involuntary, in any insolvency fund.
"Insolvency fund" includes any guaranty fund, insolvency fund, plan, pool,
association, fund or other arrangement, however denominated, established or
18\F7V1054 Page 3



--------------------------------------------------------------------------------



 
[fnhc93018ex105006.jpg]
governed, which provides for any assessment of or payment or assumption by the
Company of part or all of any claim, debt, charge, fee or other obligation of an
insurer, or its successors or assigns, which has been declared by any competent
authority to be insolvent, or which is otherwise deemed unable to meet any
claim, debt, charge, fee or other obligation in whole or in part. 13. Losses in
the respect of overhead transmission and distribution lines other than those on
or within 150 meters (or 500 feet) of the insured premises. 14. Mold, unless
resulting from a peril otherwise covered under the policy involved. 15. Loss or
liability as excluded under the provisions of the "Terrorism Exclusion" attached
to and forming part of this Contract. 16. All property loss, damage,
destruction, erasure, corruption or alteration of Electronic Data from any cause
whatsoever (including, but not limited to, Computer Virus) or loss of use,
reduction in functionality, cost, expense or whatsoever nature resulting
therefrom, unless resulting from a peril otherwise covered under the policy
involved. "Electronic Data" as used herein means facts, concepts and information
converted to a form usable for communications, interpretation or processing by
electronic and electromechanical data processing or electronically-controlled
equipment and includes programs, software and other coded instructions for the
processing and manipulation of data or the direction and manipulation of such
equipment. "Computer Virus" as used herein means a set of corrupting, harmful or
otherwise unauthorized instructions or code, including a set of
maliciously-introduced, unauthorized instructions or code, that propagate
themselves through a computer system network of whatsoever nature. However, in
the event that a peril otherwise covered under the policy results from any of
the matters described above, this Contract, subject to all other terms and
conditions, will cover physical damage directly caused by such listed peril.
Article 5 - Retention and Limit A. As respects FedNat Insurance Company, the
Company shall retain and be liable for the first $20,000,000 of ultimate net
loss arising out of each loss occurrence. As respects Monarch National Insurance
Company, the Company shall retain and be liable for the first $3,000,000 of
ultimate net loss arising out of each loss occurrence. The Reinsurer shall then
be liable, as respects each excess layer, for the amount by which such ultimate
net loss exceeds the Company's respective retention, but the liability of the
Reinsurer under each excess layer shall not exceed a combined amount, shown as
"Reinsurer's Per Occurrence Limit" for that excess layer in Schedule A attached
hereto, as respects any one loss occurrence. As respects FedNat Insurance
Company, whether a loss occurrence results in an ultimate net loss under one or
more of the excess layers set forth in Schedule A attached hereto, the
18\F7V1054 Page 4



--------------------------------------------------------------------------------



 
[fnhc93018ex105007.jpg]
Company's retention will not exceed the first $20,000,000 of ultimate net loss
arising out of such loss occurrence. As respects Monarch National Insurance
Company, whether a loss occurrence results in an ultimate net loss under one or
more of the excess layers set forth in Schedule A attached hereto, the Company's
retention will not exceed the first $3,000,000 of ultimate net loss arising out
of such loss occurrence. B. Recoveries shall always be made, in the first
instance, under the lowest excess layer that is not entirely exhausted. If there
is any amount of ultimate net loss arising out of a loss occurrence in excess of
either of Company's respective retentions under the lowest excess layer that has
not been recovered thereunder, such amount shall be recovered under the next or
subsequent excess layer or layers, as appropriate. Recoveries under each excess
layer set forth in Schedule A attached to and forming part of this Contract
shall inure as follows: 1. Recoveries under the First Excess layer shall inure
to the benefit of the Second Excess layer; 2. Recoveries under the First and
Second Excess layers shall inure to the benefit of the Third Excess layer; and
3. Recoveries under the First, Second and Third Excess layers shall inure to the
benefit of the Fourth Excess layer. It is understood, however, that any fully
exhausted excess layer or the exhausted portion of any excess layer shall no
longer inure to the benefit of any subsequent excess layer(s). C.
Notwithstanding the provisions above, no claim shall be made hereunder as
respects losses arising out of loss occurrences commencing during the term of
this Contract unless at least two risks insured or reinsured by the Company are
involved in such loss occurrence. For purposes hereof, the Company shall be the
sole judge of what constitutes "one risk." Article 6 - Florida Hurricane
Catastrophe Fund The Company has purchased 75.0% of the FHCF mandatory layer of
coverage and shall be deemed to inure to the benefit of this Contract. Further,
any FHCF loss reimbursement shall be deemed to be paid to the Company in
accordance with the FHCF reimbursement contract at the full payout level set
forth therein and will be deemed not to be reduced by any reduction or
exhaustion of the FHCF's claims-paying capacity as respects the mandatory FHCF
coverage. Article 7 - Other Reinsurance A. The Company shall be permitted to
carry other reinsurance, recoveries under which shall inure solely to the
benefit of the Company and be entirely disregarded in applying all of the
provisions of this Contract. 18\F7V1054 Page 5



--------------------------------------------------------------------------------



 
[fnhc93018ex105008.jpg]
B. Any loss reimbursement received under the Company's FHCF Supplement Layer
Reinsurance Contract (18\F7V1085), which shall be deemed to be placed at 19.0%,
shall be deemed to inure to the benefit of this Contract. Article 8 -
Reinstatement A. In the event all or any portion of the reinsurance under any
excess layer of reinsurance coverage provided by this Contract is exhausted by
ultimate net loss, the amount so exhausted shall be reinstated immediately from
the time the loss occurrence commences hereon. For each amount so reinstated the
Company agrees to pay additional premium equal to the product of the following:
1. The percentage of the occurrence limit for the excess layer reinstated (based
on the ultimate net loss paid by the Reinsurer under that excess layer); times
2. The earned reinsurance premium for the excess layer reinstated for the term
of this Contract (exclusive of reinstatement premium). B. Whenever the Company
requests payment by the Reinsurer of any ultimate net loss under any excess
layer hereunder, the Company shall submit a statement to the Reinsurer of
reinstatement premium due the Reinsurer for that excess layer. If the earned
reinsurance premium for any excess layer for the term of this Contract has not
been finally determined as of the date of any such statement, the calculation of
reinstatement premium due for that excess layer shall be based on the amount,
shown as "Annual Deposit Premium" for that excess layer in Schedule A attached
hereto, and shall be readjusted when the earned reinsurance premium for that
excess layer for the term of this Contract has been finally determined. Any
reinstatement premium shown to be due the Reinsurer for any excess layer as
reflected by any such statement (less prior payments, if any, for that excess
layer) shall be payable by the Company concurrently with payment by the
Reinsurer of the requested ultimate net loss for that excess layer. Any return
reinstatement premium shown to be due the Company shall be remitted by the
Reinsurer as promptly as possible after receipt and verification of the
Company's statement. C. Notwithstanding anything stated herein, the liability of
the Reinsurer for ultimate net loss under any excess layer of reinsurance
coverage provided by this Contract shall not exceed either of the following: 1.
The amount, shown as "Reinsurer's Per Occurrence Limit" for that excess layer in
Schedule A attached hereto, as respects loss or losses arising out of any one
loss occurrence; or 2. The amount, shown as "Reinsurer's Term Limit" for that
excess layer in Schedule A attached hereto, in all during the term of this
Contract. Article 9 - Definitions A. "Loss adjustment expense," regardless of
how such expenses are classified for statutory reporting purposes, as used in
this Contract shall mean all costs and expenses allocable to 18\F7V1054 Page 6



--------------------------------------------------------------------------------



 
[fnhc93018ex105009.jpg]
a specific claim that are incurred by the Company in the investigation,
appraisal, adjustment, settlement, litigation, defense or appeal of a specific
claim, including court costs and costs of supersedeas and appeal bonds, and
including a) pre-judgment interest, unless included as part of the award or
judgment; b) post-judgment interest; c) legal expenses and costs incurred in
connection with coverage questions and legal actions connected thereto,
including Declaratory Judgment Expense; and d) expenses and a pro rata share of
salaries of the Company field employees, and expenses of other Company employees
who have been temporarily diverted from their normal and customary duties and
assigned to the field adjustment of losses covered by this Contract. Loss
adjustment expense as defined above does not include unallocated loss adjustment
expense. Unallocated loss adjustment expense includes, but is not limited to,
salaries and expenses of employees, other than in (d) above, and office and
other overhead expenses. B. "Loss in excess of policy limits" and "extra
contractual obligations" as used in this Contract shall mean: 1. "Loss in excess
of policy limits" shall mean 90.0% of any amount paid or payable by the Company
in excess of its policy limits, but otherwise within the terms of its policy,
such loss in excess of the Company's policy limits having been incurred because
of, but not limited to, failure by the Company to settle within the policy
limits or by reason of the Company's alleged or actual negligence, fraud or bad
faith in rejecting an offer of settlement or in the preparation of the defense
or in the trial of an action against its insured or reinsured or in the
preparation or prosecution of an appeal consequent upon such an action. Any loss
in excess of policy limits that is made in connection with this Contract shall
not exceed 25.0% of the actual catastrophe loss. 2. "Extra contractual
obligations" shall mean 90.0% of any punitive, exemplary, compensatory or
consequential damages paid or payable by the Company, not covered by any other
provision of this Contract and which arise from the handling of any claim on
business subject to this Contract, such liabilities arising because of, but not
limited to, failure by the Company to settle within the policy limits or by
reason of the Company's alleged or actual negligence, fraud or bad faith in
rejecting an offer of settlement or in the preparation of the defense or in the
trial of an action against its insured or reinsured or in the preparation or
prosecution of an appeal consequent upon such an action. An extra contractual
obligation shall be deemed, in all circumstances, to have occurred on the same
date as the loss covered or alleged to be covered under the policy. Any extra
contractual obligations that are made in connection with this Contract shall not
exceed 25.0% of the actual catastrophe loss. Notwithstanding anything stated
herein, this Contract shall not apply to any loss in excess of policy limits or
any extra contractual obligation incurred by the Company as a result of any
fraudulent and/or criminal act by any officer or director of the Company acting
individually or collectively or in collusion with any individual or corporation
or any other organization or party involved in the presentation, defense or
settlement of any claim covered hereunder. C. "Policies" as used in this
Contract shall mean all policies, contracts and binders of insurance or
reinsurance. 18\F7V1054 Page 7



--------------------------------------------------------------------------------



 
[fnhc93018ex105010.jpg]
D. "Ultimate net loss" as used in this Contract shall mean the sum or sums
(including loss in excess of policy limits, extra contractual obligations and
loss adjustment expense, as defined herein) paid or payable by the Company in
settlement of claims and in satisfaction of judgments rendered on account of
such claims, after deduction of all salvage, all recoveries and all claims on
inuring insurance or reinsurance, whether collectible or not. Nothing herein
shall be construed to mean that losses under this Contract are not recoverable
until the Company's ultimate net loss has been ascertained. Article 10 - Loss
Occurrence A. The term "loss occurrence" shall mean the sum of all individual
losses directly occasioned by any one disaster, accident or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one "loss occurrence" shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event, except that the term
"loss occurrence" shall be further defined as follows: 1. As regards a named
storm, all individual losses sustained by the Company occurring during any
period (a) from and after 12:00 a.m. Eastern Standard Time on the date a watch,
warning, advisory, or other bulletin (whether for wind, flood or otherwise) for
such named storm is first issued by the National Hurricane Center ("NHC") or its
successor or any other division of the National Weather Service ("NWS"), (b)
continuing for a time period thereafter during which such named storm continues,
regardless of its category rating or lack thereof and regardless of whether the
watch, warning, or advisory or other bulletin remains in effect for such named
storm and (c) ending 96 hours following the issuance of the last watch, warning
or advisory or other bulletin for such named storm or related to such named
storm by the NHC or its successor or any other division of the NWS. "Named
storm" shall mean any storm or storm system that has been declared by the NHC or
its successor or any other division of the NWS to be a named storm at any time,
which may include, by way of example and not limitation, hurricane, wind, gusts,
typhoon, tropical storm, hail, rain, tornados, cyclones, ensuing flood, storm
surge, water damage, fire following, sprinkler leakage, riots, vandalism, and
collapse, and all losses and perils (including, by way of example and not
limitation, those mentioned previously in this sentence) in each case arising
out of, caused by, occurring during, occasioned by or resulting from such storm
or storm system, including by way of example and not limitation the merging of
one or more separate storm(s) or storm system(s) into a combined storm surge
event. However, the named storm need not be limited to one state or province or
states or provinces contiguous thereto. 2. As regards storm or storm systems
that are not a named storm, including, by way of example and not limitation,
ensuing wind, gusts, typhoon, tropical storm, hail, rain, tornados, cyclones,
ensuing flood, storm surge, fire following, sprinkler leakage, riots, vandalism,
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 144 consecutive hours arising out of, caused by,
occurring during, occasioned by or resulting from the same event. However, the
18\F7V1054 Page 8



--------------------------------------------------------------------------------



 
[fnhc93018ex105011.jpg]
event need not be limited to one state or province or states or provinces
contiguous thereto. 3. As regards riot, riot attending a strike, civil
commotion, vandalism and malicious mischief, all individual losses sustained by
the Company occurring during any period of 96 consecutive hours within the area
of one municipality or county and the municipalities or counties contiguous
thereto arising out of and directly occasioned by the same event. The maximum
duration of 96 consecutive hours may be extended in respect of individual losses
which occur beyond such 96 consecutive hours during the continued occupation of
an assured's premises by strikers, provided such occupation commenced during the
aforesaid period. 4. As regards earthquake (the epicenter of which need not
necessarily be within the territorial confines referred to in the introductory
portion of this paragraph) and fire following directly occasioned by the
earthquake, only those individual fire losses which commence during the period
of 168 consecutive hours may be included in the Company's loss occurrence. 5. As
regards freeze, only individual losses directly occasioned by collapse, breakage
of glass and water damage (caused by bursting frozen pipes and tanks) may be
included in the Company's loss occurrence. 6. As regards firestorms, brush fires
and any other fires or series of fires, irrespective of origin (except as
provided in subparagraphs 3 and 4 above), all individual losses sustained by the
Company which commence during any period of 168 consecutive hours within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another may be included in the Company's
loss occurrence. B. For all loss occurrences hereunder, the Company may choose
the date and time when any such period of consecutive hours commences, provided
that no period commences earlier than the date and time of the occurrence of the
first recorded individual loss sustained by the Company arising out of that
disaster, accident, or loss or series of disasters, accidents, or losses.
Furthermore: 1. For all loss occurrences other than those referred to in
subparagraphs A.1., A.2., and A.3. above, only one such period of 168
consecutive hours shall apply with respect to one event. 2. As regards those
loss occurrences referred to in subparagraphs A.1. and A.2., only one such
period of consecutive hours (as set forth therein) shall apply with respect to
one event, regardless of the duration of the event. 3. As regards those loss
occurrences referred to in subparagraph A.3. above, if the disaster, accident,
or loss or series of disasters, accidents, or losses occasioned by the event is
of greater duration than 96 consecutive hours, then the Company may divide that
disaster, accident, or loss or series of disasters, accidents, or losses into
two or more loss occurrences, provided that no two periods overlap and no
individual loss is included in more than one such period. 18\F7V1054 Page 9



--------------------------------------------------------------------------------



 
[fnhc93018ex105012.jpg]
C. It is understood that losses arising from a combination of two or more perils
as a result of the same event may be considered as having arisen from one loss
occurrence. Notwithstanding the foregoing, the hourly limitations as stated
above shall not be exceeded as respects the applicable perils, and no single
loss occurrence shall encompass a time period greater than 168 consecutive
hours, except as regards those loss occurrences referred to in subparagraphs
A.1., A.4. and A.6. above. Article 11 - Loss Notices and Settlements A. Whenever
losses sustained by the Company are reserved by the Company for an amount
greater than 50.0% of the Company's respective retention under any excess layer
hereunder and/or appear likely to result in a claim under such excess layer, the
Company shall notify the Subscribing Reinsurers under that excess layer and
shall provide updates related to development of such losses. The Reinsurer shall
have the right to participate in the adjustment of such losses at its own
expense. B. All loss settlements made by the Company, provided they are within
the terms of this Contract and the terms of the original policy (with the
exception of loss in excess of policy limits or extra contractual obligations
coverage, if any, under this Contract), shall be binding upon the Reinsurer, and
the Reinsurer agrees to pay all amounts for which it may be liable upon receipt
of reasonable evidence of the amount paid by the Company. Article 12 - Cash Call
Notwithstanding the provisions of the Loss Notices and Settlements Article, upon
the request of the Company, the Reinsurer shall pay any amount with regard to a
loss settlement or settlements that are scheduled to be made (including any
payments projected to be made) within the next 20 days by the Company, subject
to receipt by the Reinsurer of a satisfactory proof of loss. Such agreed payment
shall be made within 10 days from the date the demand for payment was
transmitted to the Reinsurer. Article 13 - Salvage and Subrogation The Reinsurer
shall be credited with salvage (i.e., reimbursement obtained or recovery made by
the Company, less the actual cost, excluding salaries of officials and employees
of the Company and sums paid to attorneys as retainer, of obtaining such
reimbursement or making such recovery) on account of claims and settlements
involving reinsurance hereunder. Salvage thereon shall always be used to
reimburse the excess carriers in the reverse order of their priority according
to their participation before being used in any way to reimburse the Company for
its primary loss. The Company hereby agrees to enforce its rights to salvage or
subrogation relating to any loss, a part of which loss was sustained by the
Reinsurer, and to prosecute all claims arising out of such rights, if, in the
Company's opinion, it is economically reasonable to do so. 18\F7V1054 Page 10



--------------------------------------------------------------------------------



 
[fnhc93018ex105013.jpg]
Article 14 - Reinsurance Premium A. As premium for each excess layer of
reinsurance coverage provided by this Contract, the Company shall pay the
Reinsurer a premium equal to the product of the following (or a pro rata portion
thereof in the event the term of this Contract is less than 12 months), subject
to a minimum premium of the amount, shown as "Minimum Premium" for that excess
layer in Schedule A attached hereto (or a pro rata portion thereof in the event
the term of this Contract is less than 12 months): 1. The amount, shown as
"Annual Deposit Premium" for that excess layer in Schedule A attached hereto;
times 2. The percentage calculated by dividing (a) the actual Average Annual
Loss ("AAL") determined by the Company's wind insurance in force on September
30, 2018, by (b) the original AAL of the amount, shown as "AAL" for that excess
layer in Schedule A attached hereto. The Company's AAL shall be derived by
averaging the applicable data produced by Applied Insurance Research (AIR)
Touchstone v5 and Risk Management Solutions (RMS) RiskLink v17 catastrophe
modeling software, in the long-term perspective, including secondary uncertainty
and loss amplification, but excluding storm surge. It is understood that the
calculation of the actual AAL shall be based on the amount, shown as
"Reinsurer's Per Occurrence Limit" for that excess layer in Schedule A attached
hereto, net of (1) the FHCF mandatory layer of coverage purchased by FedNat
Insurance Company using the current estimates of the mandatory FHCF coverage of
75.0% of $931,000,000 excess of $290,500,000, (2) the FHCF mandatory layer of
coverage purchased by Monarch National Insurance Company using the current
estimates of the mandatory FHCF coverage of 75.0% of $32,300,000 excess of
$10,000,000, and of (3) the Company's FHCF Supplement Layer Reinsurance Contract
(18\F7V1085), which shall be deemed to be placed at 19.0%.  B. The Company shall
pay the Reinsurer an annual deposit premium for each excess layer of the amount,
shown as "Annual Deposit Premium" for that excess layer in Schedule A attached
hereto, in four equal installments of the amount, shown as "Deposit Premium
Installment" for that excess layer in Schedule A attached hereto, on July 1 and
October 1 of 2018, and on January 1 and April 1 of 2019. However, in the event
this Contract is terminated, there shall be no deposit premium installments due
after the effective date of termination. C. On or before June 30, 2019, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder for each excess layer for the term of this Contract, computed in
accordance with paragraph A above, and any additional premium due the Reinsurer
or return premium due the Company for each such excess layer shall be remitted
promptly. Article 15 - Sanctions Neither the Company nor any Subscribing
Reinsurer shall be liable for premium or loss under this Contract if it would
result in a violation of any mandatory sanction, prohibition or restriction
18\F7V1054 Page 11



--------------------------------------------------------------------------------



 
[fnhc93018ex105014.jpg]
under United Nations resolutions or the trade or economic sanctions, laws or
regulations of the European Union, United Kingdom or United States of America
that are applicable to either party. Article 16 - Late Payments A. The
provisions of this Article shall not be implemented unless specifically invoked,
in writing, by one of the parties to this Contract. B. In the event any premium,
loss or other payment due either party is not received by the intermediary named
in the Intermediary Article (hereinafter referred to as the "Intermediary") by
the payment due date, the party to whom payment is due may, by notifying the
Intermediary in writing, require the debtor party to pay, and the debtor party
agrees to pay, an interest charge on the amount past due calculated for each
such payment on the last business day of each month as follows: 1. The number of
full days which have expired since the due date or the last monthly calculation,
whichever the lesser; times 2. 1/365ths of the six-month United States Treasury
Bill rate as quoted in The Wall Street Journal on the first business day of the
month for which the calculation is made; times 3. The amount past due, including
accrued interest. It is agreed that interest shall accumulate until payment of
the original amount due plus interest charges have been received by the
Intermediary. C. The establishment of the due date shall, for purposes of this
Article, be determined as follows: 1. As respects the payment of routine
deposits and premiums due the Reinsurer, the due date shall be as provided for
in the applicable section of this Contract. In the event a due date is not
specifically stated for a given payment, it shall be deemed due 30 days after
the date of transmittal by the Intermediary of the initial billing for each such
payment. 2. Any claim or loss payment due the Company hereunder shall be deemed
due 10 days after the proof of loss or demand for payment is transmitted to the
Reinsurer. If such loss or claim payment is not received within the 10 days,
interest will accrue on the payment or amount overdue in accordance with
paragraph B above, from the date the proof of loss or demand for payment was
transmitted to the Reinsurer. 3. As respects a "cash call" made in accordance
with the Cash Call Article, payment shall be deemed due 10 days after the demand
for payment is transmitted to the Reinsurer. If such loss or claim payment is
not received within the 10 days, interest shall accrue on the payment or amount
overdue in accordance with paragraph B above, from the date the demand for
payment was transmitted to the Reinsurer. 4. As respects any payment, adjustment
or return due either party not otherwise provided for in subparagraphs 1, 2, and
3 of this paragraph C, the due date shall be as 18\F7V1054 Page 12



--------------------------------------------------------------------------------



 
[fnhc93018ex105015.jpg]
provided for in the applicable section of this Contract. In the event a due date
is not specifically stated for a given payment, it shall be deemed due 10 days
following transmittal of written notification that the provisions of this
Article have been invoked. For purposes of interest calculations only, amounts
due hereunder shall be deemed paid upon receipt by the Intermediary. D. Nothing
herein shall be construed as limiting or prohibiting a Subscribing Reinsurer
from contesting the validity of any claim, or from participating in the defense
of any claim or suit, or prohibiting either party from contesting the validity
of any payment or from initiating any arbitration or other proceeding in
accordance with the provisions of this Contract. If the debtor party prevails in
an arbitration or other proceeding, then any interest charges due hereunder on
the amount in dispute shall be null and void. If the debtor party loses in such
proceeding, then the interest charge on the amount determined to be due
hereunder shall be calculated in accordance with the provisions set forth above
unless otherwise determined by such proceedings. If a debtor party advances
payment of any amount it is contesting, and proves to be correct in its
contestation, either in whole or in part, the other party shall reimburse the
debtor party for any such excess payment made plus interest on the excess amount
calculated in accordance with this Article. E. Interest charges arising out of
the application of this Article that are $1,000 or less from any party shall be
waived unless there is a pattern of late payments consisting of three or more
items over the course of any 12-month period. Article 17 - Offset The Company
and the Reinsurer may offset any balance or amount due from one party to the
other under this Contract or any other contract heretofore or hereafter entered
into between the Company and the Reinsurer, whether acting as assuming reinsurer
or ceding company. The provisions of this Article shall not be affected by the
insolvency of either party. Article 18 - Severability of Interests and
Obligations The rights, duties and obligations set forth below shall apply as if
this Contract were a separate contract between the Subscribing Reinsurers and
each named reinsured company: A. Balances payable by any Subscribing Reinsurer
to or from any reinsured party under the Contract shall not serve to offset any
balances recoverable to, or from, any other reinsured party to the Contract and
balances payable shall be separated by named reinsured company and paid directly
to the appropriate named reinsured company’s bank account. B. Balances
recoverable by any Subscribing Reinsurer to or from any reinsured party under
the Contract shall not serve to offset any balances payable to, or from, any
other reinsured party to the Contract. C. Reports and remittances made to the
Reinsurer in accordance with the applicable articles of the Contract are to be
in sufficient detail to identify both the Reinsurer's loss obligations
18\F7V1054 Page 13



--------------------------------------------------------------------------------



 
[fnhc93018ex105016.jpg]
due to each named reinsured company and each named reinsured company's premium
remittance under the report. D. In the event of the insolvency of any of the
parties to the Contract, offset shall be only allowed in accordance with the
laws of the insolvent party's state of domicile. E. Nothing in this Article
shall be construed to provide a separate retention, Reinsurer's limit of
liability any one loss occurrence or Reinsurer's annual limit of liability for
each named reinsured company. Article 19 - Access to Records The Reinsurer or
its designated representatives shall have access at any reasonable time to all
records of the Company which pertain in any way to this reinsurance, provided
the Reinsurer gives the Company at least 15 days prior notice of request for
such access. However, a Subscribing Reinsurer or its designated representatives
shall not have any right of access to the records of the Company if it is not
current in all undisputed payments due the Company. "Undisputed" as used herein
shall mean any amount that the Subscribing Reinsurer has not contested in
writing to the Company specifying the reason(s) why the payments are disputed.
Article 20 - Liability of the Reinsurer A. The liability of the Reinsurer shall
follow that of the Company in every case and be subject in all respects to all
the general and specific stipulations, clauses, waivers and modifications of the
Company's policies and any endorsements thereon. However, in no event shall this
be construed in any way to provide coverage outside the terms and conditions set
forth in this Contract. B. Nothing herein shall in any manner create any
obligations or establish any rights against the Reinsurer in favor of any third
party or any persons not parties to this Contract. Article 21 - Net Retained
Lines (BRMA 32E) A. This Contract applies only to that portion of any policy
which the Company retains net for its own account (prior to deduction of any
underlying reinsurance specifically permitted in this Contract), and in
calculating the amount of any loss hereunder and also in computing the amount or
amounts in excess of which this Contract attaches, only loss or losses in
respect of that portion of any policy which the Company retains net for its own
account shall be included. B. The amount of the Reinsurer's liability hereunder
in respect of any loss or losses shall not be increased by reason of the
inability of the Company to collect from any other reinsurer(s), whether
specific or general, any amounts which may have become due from such
reinsurer(s), whether such inability arises from the insolvency of such other
reinsurer(s) or otherwise. 18\F7V1054 Page 14



--------------------------------------------------------------------------------



 
[fnhc93018ex105017.jpg]
Article 22 - Errors and Omissions (BRMA 14F) Inadvertent delays, errors or
omissions made in connection with this Contract or any transaction hereunder
shall not relieve either party from any liability which would have attached had
such delay, error or omission not occurred, provided always that such error or
omission is rectified as soon as possible after discovery. Article 23 - Currency
(BRMA 12A) A. Whenever the word "Dollars" or the "$" sign appears in this
Contract, they shall be construed to mean United States Dollars and all
transactions under this Contract shall be in United States Dollars. B. Amounts
paid or received by the Company in any other currency shall be converted to
United States Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company. Article 24 - Taxes (BRMA 50B) In
consideration of the terms under which this Contract is issued, the Company will
not claim a deduction in respect of the premium hereon when making tax returns,
other than income or profits tax returns, to any state or territory of the
United States of America or the District of Columbia. Article 25 - Federal
Excise Tax (BRMA 17D) A. The Reinsurer has agreed to allow for the purpose of
paying the Federal Excise Tax the applicable percentage of the premium payable
hereon (as imposed under Section 4371 of the Internal Revenue Code) to the
extent such premium is subject to the Federal Excise Tax. B. In the event of any
return of premium becoming due hereunder the Reinsurer will deduct the
applicable percentage from the return premium payable hereon and the Company or
its agent should take steps to recover the tax from the United States
Government. Article 26 - Foreign Account Tax Compliance Act A. To the extent the
Reinsurer is subject to the deduction and withholding of premium payable hereon
as set forth in the Foreign Account Tax Compliance Act (Sections 1471-1474 of
the Internal Revenue Code), the Reinsurer shall allow such deduction and
withholding from the premium payable under this Contract. B. In the event of any
return of premium becoming due hereunder, the return premium shall be determined
and paid in full without regard to any amounts deducted or withheld under
paragraph A of this Article. In the event the Company or its agent recovers such
premium 18\F7V1054 Page 15



--------------------------------------------------------------------------------



 
[fnhc93018ex105018.jpg]
deductions and withholdings on the return premium from the United States
Government, the Company or its agent shall reimburse the Reinsurer for such
amounts. Article 27 - Reserves A. The Reinsurer agrees to fund its share of
amounts, including but not limited to, the Company's ceded unearned premium and
outstanding loss and loss adjustment expense reserves (including all case
reserves plus any reasonable amount estimated to be unreported from known loss
occurrences) (hereinafter referred to as "Reinsurer's Obligations") by: 1.
Clean, irrevocable and unconditional letters of credit issued and confirmed, if
confirmation is required by the insurance regulatory authorities involved, by a
bank or banks meeting the NAIC Securities Valuation Office credit standards for
issuers of letters of credit and acceptable to said insurance regulatory
authorities; and/or 2. Escrow accounts for the benefit of the Company; and/or 3.
Cash advances; if the Reinsurer: 1. Is unauthorized in any state of the United
States of America or the District of Columbia having jurisdiction over the
Company and if, without such funding, a penalty would accrue to the Company on
any financial statement it is required to file with the insurance regulatory
authorities involved; or 2. Has an A.M. Best Company's rating equal to or below
B++ at the inception of this Contract. The Reinsurer, at its sole option, may
fund in other than cash if its method and form of funding are acceptable to the
insurance regulatory authorities involved. B. With regard to funding in whole or
in part by letters of credit, it is agreed that each letter of credit will be in
a form acceptable to insurance regulatory authorities involved, will be issued
for a term of at least one year and will include an "evergreen clause," which
automatically extends the term for at least one additional year at each
expiration date unless written notice of non-renewal is given to the Company not
less than 30 days prior to said expiration date. The Company and the Reinsurer
further agree, notwithstanding anything to the contrary in this Contract, that
said letters of credit may be drawn upon by the Company or its successors in
interest at any time, without diminution because of the insolvency of the
Company or the Reinsurer, but only for one or more of the following purposes: 1.
To reimburse itself for the Reinsurer's share of unearned premiums returned to
insureds on account of policy cancellations, unless paid in cash by the
Reinsurer; 2. To reimburse itself for the Reinsurer's share of losses and/or
loss adjustment expense paid under the terms of policies reinsured hereunder,
unless paid in cash by the Reinsurer; 18\F7V1054 Page 16



--------------------------------------------------------------------------------



 
[fnhc93018ex105019.jpg]
3. To reimburse itself for the Reinsurer's share of any other amounts claimed to
be due hereunder, unless paid in cash by the Reinsurer; 4. To fund a cash
account in an amount equal to the Reinsurer's share of amounts, including but
not limited to, the Reinsurer's Obligations as set forth above, funded by means
of a letter of credit which is under non-renewal notice, if said letter of
credit has not been renewed or replaced by the Reinsurer 10 days prior to its
expiration date; 5. To refund to the Reinsurer any sum in excess of the actual
amount required to fund the Reinsurer's share of amounts, including but not
limited to, the Reinsurer's Obligations as set forth above, if so requested by
the Reinsurer. In the event the amount drawn by the Company on any letter of
credit is in excess of the actual amount required for B(1), B(2) or B(4), or in
the case of B(3), the actual amount determined to be due, the Company shall
promptly return to the Reinsurer the excess amount so drawn. Article 28 -
Insolvency A. In the event of the insolvency of the Company, this reinsurance
shall be payable directly to the Company or to its liquidator, receiver,
conservator or statutory successor on the basis of the liability of the Company
without diminution because of the insolvency of the Company or because the
liquidator, receiver, conservator or statutory successor of the Company has
failed to pay all or a portion of any claim. It is agreed, however, that the
liquidator, receiver, conservator or statutory successor of the Company shall
give written notice to the Reinsurer of the pendency of a claim against the
Company indicating the policy or bond reinsured which claim would involve a
possible liability on the part of the Reinsurer within a reasonable time after
such claim is filed in the conservation or liquidation proceeding or in the
receivership, and that during the pendency of such claim, the Reinsurer may
investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer. B. Where two or more Subscribing Reinsurers are involved in the
same claim and a majority in interest elect to interpose defense to such claim,
the expense shall be apportioned in accordance with the terms of this Contract
as though such expense had been incurred by the Company. C. It is further
understood and agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or to its liquidator, receiver or statutory successor, except as
provided by Section 4118(a) of the New York Insurance Law or except (1) where
this Contract specifically provides another payee of such reinsurance in the
event of the insolvency of the Company or (2) where the Reinsurer with the
consent of the direct insured or insureds has assumed such policy 18\F7V1054
Page 17



--------------------------------------------------------------------------------



 
[fnhc93018ex105020.jpg]
obligations of the Company as direct obligations of the Reinsurer to the payees
under such policies and in substitution for the obligations of the Company to
such payees. Article 29 - Arbitration A. As a condition precedent to any right
of action hereunder, in the event of any dispute or difference of opinion
hereafter arising with respect to this Contract, it is hereby mutually agreed
that such dispute or difference of opinion shall be submitted to arbitration.
One Arbiter shall be chosen by the Company, the other by the Reinsurer, and an
Umpire shall be chosen by the two Arbiters before they enter upon arbitration,
all of whom shall be active or retired disinterested executive officers of
insurance or reinsurance companies or Lloyd's London Underwriters. In the event
that either party should fail to choose an Arbiter within 30 days following a
written request by the other party to do so, the requesting party may choose two
Arbiters who shall in turn choose an Umpire before entering upon arbitration. If
the two Arbiters fail to agree upon the selection of an Umpire within 30 days
following their appointment, each Arbiter shall nominate three candidates within
10 days thereafter, two of whom the other shall decline, and the decision shall
be made by drawing lots. B. Each party shall present its case to the Arbiters
within 30 days following the date of appointment of the Umpire. The Arbiters
shall consider this Contract as an honorable engagement rather than merely as a
legal obligation and they are relieved of all judicial formalities and may
abstain from following the strict rules of law. The decision of the Arbiters
shall be final and binding on both parties; but failing to agree, they shall
call in the Umpire and the decision of the majority shall be final and binding
upon both parties. Judgment upon the final decision of the Arbiters may be
entered in any court of competent jurisdiction. C. If more than one Subscribing
Reinsurer is involved in the same dispute, all such Subscribing Reinsurers
shall, at the option of the Company, constitute and act as one party for
purposes of this Article and communications shall be made by the Company to each
of the Subscribing Reinsurers constituting one party, provided, however, that
nothing herein shall impair the rights of such Subscribing Reinsurers to assert
several, rather than joint, defenses or claims, nor be construed as changing the
liability of the Subscribing Reinsurers participating under the terms of this
Contract from several to joint. D. Each party shall bear the expense of its own
Arbiter, and shall jointly and equally bear with the other the expense of the
Umpire and of the arbitration. In the event that the two Arbiters are chosen by
one party, as above provided, the expense of the Arbiters, the Umpire and the
arbitration shall be equally divided between the two parties. E. Any arbitration
proceedings shall take place at a location mutually agreed upon by the parties
to this Contract, but notwithstanding the location of the arbitration, all
proceedings pursuant hereto shall be governed by the law of the state in which
the Company has its principal office. 18\F7V1054 Page 18



--------------------------------------------------------------------------------



 
[fnhc93018ex105021.jpg]
Article 30 - Service of Suit (BRMA 49C) (Applicable if the Reinsurer is not
domiciled in the United States of America, and/or is not authorized in any
State, Territory or District of the United States where authorization is
required by insurance regulatory authorities) A. It is agreed that in the event
the Reinsurer fails to pay any amount claimed to be due hereunder, the
Reinsurer, at the request of the Company, will submit to the jurisdiction of a
court of competent jurisdiction within the United States. Nothing in this
Article constitutes or should be understood to constitute a waiver of the
Reinsurer's rights to commence an action in any court of competent jurisdiction
in the United States, to remove an action to a United States District Court, or
to seek a transfer of a case to another court as permitted by the laws of the
United States or of any state in the United States. B. Further, pursuant to any
statute of any state, territory or district of the United States which makes
provision therefor, the Reinsurer hereby designates the party named in its
Interests and Liabilities Agreement, or if no party is named therein, the
Superintendent, Commissioner or Director of Insurance or other officer specified
for that purpose in the statute, or his successor or successors in office, as
its true and lawful attorney upon whom may be served any lawful process in any
action, suit or proceeding instituted by or on behalf of the Company or any
beneficiary hereunder arising out of this Contract. Article 31 - Severability
(BRMA 72E) If any provision of this Contract shall be rendered illegal or
unenforceable by the laws, regulations or public policy of any state, such
provision shall be considered void in such state, but this shall not affect the
validity or enforceability of any other provision of this Contract or the
enforceability of such provision in any other jurisdiction. Article 32 -
Governing Law (BRMA 71B) This Contract shall be governed by and construed in
accordance with the laws of the State of Florida. Article 33 - Confidentiality
A. The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement and execution of this Contract, including all
information obtained through any audits and any claims information between the
Company and the Reinsurer, and any submission or other materials relating to any
renewal (hereinafter referred to as "Confidential Information") are proprietary
and confidential to the Company. B. Except as provided for in paragraph C below,
the Reinsurer shall not disclose any Confidential Information to any third
parties, including but not limited to the Reinsurer's subsidiaries and
affiliates, other insurance companies and their subsidiaries and affiliates,
18\F7V1054 Page 19



--------------------------------------------------------------------------------



 
[fnhc93018ex105022.jpg]
underwriting agencies, research organizations, any unaffiliated entity engaged
in modeling insurance or reinsurance data, and statistical rating organizations.
C. Confidential Information may be used by the Reinsurer only in connection with
the performance of its obligations or enforcement of its rights under this
Contract and will only be disclosed when required by (1) retrocessionaires
subject to the business ceded to this Contract, (2) regulators performing an
audit of the Reinsurer's records and/or financial condition, (3) external
auditors performing an audit of the Reinsurer's records in the normal course of
business, or (4) the Reinsurer's legal counsel; provided that the Reinsurer
advises such parties of the confidential nature of the Confidential Information
and their obligation to maintain its confidentiality. The Company may require
that any third-party representatives of the Reinsurer agree, in writing, to be
bound by this Confidentiality Article or by a separate written confidentiality
agreement, containing terms no less stringent than those set forth in this
Article. If a third-party representative of the Reinsurer is not bound, in
writing, by this Confidentiality Article or by a separate written
confidentiality agreement, the Reinsurer shall be responsible for any breach of
this provision by such third-party representative of the Reinsurer. D.
Notwithstanding the above, in the event that the Reinsurer is required by court
order, other legal process or any regulatory authority to release or disclose
any or all of the Confidential Information, the Reinsurer agrees to provide the
Company with written notice of same at least 10 days prior to such release or
disclosure, to the extent legally permissible, and to use its best efforts to
assist the Company in maintaining the confidentiality provided for in this
Article. E. Any disclosure of Non-Public Personally Identifiable Information
shall comply with all state and federal statutes and regulations governing the
disclosure of Non-Public Personally Identifiable Information. "Non-Public
Personally Identifiable Information" shall be defined as this term or a similar
term is defined in any applicable state, provincial, territory, or federal law.
Disclosing or using this information for any purpose not authorized by
applicable law is expressly forbidden without the prior consent of the Company.
F. The parties agree that any information subject to privilege, including the
attorney-client privilege or attorney work product doctrine (collectively
"Privilege") shall not be disclosed to the Reinsurer until, in the Company's
opinion, such Privilege is deemed to be waived or otherwise compromised by
virtue of its disclosure pursuant to this Contract. Furthermore, the Reinsurer
shall not assert that any Privilege otherwise applicable to the Confidential
Information has been waived or otherwise compromised by virtue of its disclosure
pursuant to this Contract. G. The provisions of this Article shall extend to the
officers, directors and employees of the Reinsurer and its affiliates, and shall
be binding upon their successors and assigns. Article 34 - Non-Waiver The
failure of the Company or Reinsurer to insist on compliance with this Contract
or to exercise any right, remedy or option hereunder shall not: (1) constitute a
waiver of any rights contained in this Contract, (2) prevent the Company or
Reinsurer from thereafter demanding full and 18\F7V1054 Page 20



--------------------------------------------------------------------------------



 
[fnhc93018ex105023.jpg]
complete compliance, (3) prevent the Company or Reinsurer from exercising such
remedy in the future, nor (4) affect the validity of this Contract or any part
thereof. Article 35 - Agency Agreement (BRMA 73A) If more than one reinsured
company is named as a party to this Contract, the first named company shall be
deemed the agent of the other reinsured companies for purposes of sending or
receiving notices required by the terms and conditions of this Contract, and for
purposes of remitting or receiving any monies due any party. Article 36 -
Notices and Contract Execution A. Whenever a notice, statement, report or any
other written communication is required by this Contract, unless otherwise
specified, such notice, statement, report or other written communication may be
transmitted by certified or registered mail, nationally or internationally
recognized express delivery service, personal delivery, electronic mail, or
facsimile. With the exception of notices of termination, first class mail is
also acceptable. B. The use of any of the following shall constitute a valid
execution of this Contract or any amendments thereto: 1. Paper documents with an
original ink signature; 2. Facsimile or electronic copies of paper documents
showing an original ink signature; and/or 3. Electronic records with an
electronic signature made via an electronic agent. For the purposes of this
Contract, the terms "electronic record," "electronic signature" and "electronic
agent" shall have the meanings set forth in the Electronic Signatures in Global
and National Commerce Act of 2000 or any amendments thereto. C. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original. Article 37 - Intermediary Aon Benfield Inc., or one
of its affiliated corporations duly licensed as a reinsurance intermediary, is
hereby recognized as the Intermediary negotiating this Contract for all business
hereunder. All communications (including but not limited to notices, statements,
premiums, return premiums, commissions, taxes, losses, loss adjustment expense,
salvages and loss settlements) relating to this Contract will be transmitted to
the Company or the Reinsurer through the Intermediary. Payments by the Company
to the Intermediary will be deemed payment to the Reinsurer. Payments by the
Reinsurer to the Intermediary will be deemed payment to the Company only to the
extent that such payments are actually received by the Company. 18\F7V1054 Page
21



--------------------------------------------------------------------------------



 
[fnhc93018ex105024.jpg]
In Witness Whereof, the Company by its duly authorized representatives has
executed this Contract as of the dates specified below: This 9th day of August
in the year 2018. FedNat Insurance Company /s/ Michael H. Braun This 9th day of
August in the year 2018. Monarch National Insurance Company /s/ Michael H. Braun
18\F7V1054 Page 22



--------------------------------------------------------------------------------



 
[fnhc93018ex105025.jpg]
Schedule A Excess Catastrophe Reinsurance Contract Effective: July 1, 2018
FedNat Insurance Company Sunrise, Florida and Monarch National Insurance Company
Sunrise, Florida First Second Third Fourth Excess Excess Excess Excess
Reinsurer's Per Occurrence Limit $85,000,000 $180,000,000 $60,000,000
$117,500,000 Reinsurer's Term Limit $170,000,000 $360,000,000 $120,000,000
$235,000,000 Minimum Premium ***** ***** ***** ***** AAL ***** ***** ***** *****
Annual Deposit Premium ***** ***** ***** ***** Deposit Premium Installments
***** ***** ***** ***** The figures listed above for each excess layer shall
apply to each Subscribing Reinsurer in the percentage share for that excess
layer as expressed in its Interests and Liabilities Agreement attached hereto.
18\F7V1054 Schedule A



--------------------------------------------------------------------------------



 
[fnhc93018ex105026.jpg]
War Exclusion Clause As regards interests which at time of loss or damage are on
shore, no liability shall attach hereto in respect of any loss or damage which
is occasioned by war, invasion, hostilities, acts of foreign enemies, civil war,
rebellion, insurrection, military or usurped power, or martial law or
confiscation by order of any government or public authority. 18\F7V1054



--------------------------------------------------------------------------------



 
[fnhc93018ex105027.jpg]
Nuclear Incident Exclusion Clause - Physical Damage - Reinsurance (U.S.A.) 1.
This Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any Pool of
Insurers or Reinsurers formed for the purpose of covering Atomic or Nuclear
Energy risks. 2. Without in any way restricting the operation of paragraph (1)
of this Clause, this Reinsurance does not cover any loss or liability accruing
to the Reassured, directly or indirectly and whether as Insurer or Reinsurer,
from any insurance against Physical Damage (including business interruption or
consequential loss arising out of such Physical Damage) to: I. Nuclear reactor
power plants including all auxiliary property on the site, or II. Any other
nuclear reactor installation, including laboratories handling radioactive
materials in connection with reactor installations, and "critical facilities" as
such, or III. Installations for fabricating complete fuel elements or for
processing substantial quantities of "special nuclear material," and for
reprocessing, salvaging, chemically separating, storing or disposing of "spent"
nuclear fuel or waste materials, or IV. Installations other than those listed in
paragraph (2) III above using substantial quantities of radioactive isotopes or
other products of nuclear fission. 3. Without in any way restricting the
operations of paragraphs (1) and (2) hereof, this Reinsurance does not cover any
loss or liability by radioactive contamination accruing to the Reassured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
on property which is on the same site as a nuclear reactor power plant or other
nuclear installation and which normally would be insured therewith except that
this paragraph (3) shall not operate (a) where Reassured does not have knowledge
of such nuclear reactor power plant or nuclear installation, or (b) where said
insurance contains a provision excluding coverage for damage to property caused
by or resulting from radioactive contamination, however caused. However on and
after 1st January 1960 this sub-paragraph (b) shall only apply provided the said
radioactive contamination exclusion provision has been approved by the
Governmental Authority having jurisdiction thereof. 4. Without in any way
restricting the operations of paragraphs (1), (2) and (3) hereof, this
Reinsurance does not cover any loss or liability by radioactive contamination
accruing to the Reassured, directly or indirectly, and whether as Insurer or
Reinsurer, when such radioactive contamination is a named hazard specifically
insured against. 5. It is understood and agreed that this Clause shall not
extend to risks using radioactive isotopes in any form where the nuclear
exposure is not considered by the Reassured to be the primary hazard. 6. The
term "special nuclear material" shall have the meaning given it in the Atomic
Energy Act of 1954 or by any law amendatory thereof. 7. Reassured to be sole
judge of what constitutes: (a) substantial quantities, and (b) the extent of
installation, plant or site. Note.-Without in any way restricting the operation
of paragraph (1) hereof, it is understood and agreed that (a) all policies
issued by the Reassured on or before 31st December 1957 shall be free from the
application of the other provisions of this Clause until expiry date or 31st
December 1960 whichever first occurs whereupon all the provisions of this Clause
shall apply. (b) with respect to any risk located in Canada policies issued by
the Reassured on or before 31st December 1958 shall be free from the application
of the other provisions of this Clause until expiry date or 31st December 1960
whichever first occurs whereupon all the provisions of this Clause shall apply.
12/12/57 N.M.A. 1119 BRMA 35B 18\F7V1054



--------------------------------------------------------------------------------



 
[fnhc93018ex105028.jpg]
Pools, Associations and Syndicates Exclusion Clause (Catastrophe) It is hereby
understood and agreed that: A. This Contract excludes loss or liability arising
from: 1. Business derived directly or indirectly from any pool, association, or
syndicate which maintains its own reinsurance facilities. This subparagraph 1
shall not apply with respect to: a. Residual market mechanisms created by
statute. This Contract shall not extend, however, to afford coverage for
liability arising from the inability of any other participant or member in the
residual market mechanism to meet its obligations, nor shall this Contract
extend to afford coverage for liability arising from any claim against the
residual market mechanism brought by or on behalf of any insolvency fund (as
defined in the Insolvency Fund Exclusion Clause incorporated in this Contract).
For the purposes of this Clause, the California Earthquake Authority shall be
deemed to be a "residual market mechanism." b. Inter-agency or inter-government
joint underwriting or risk purchasing associations (however styled) created by
or permitted by statute or regulation. 2. Those perils insured by the Company
that the Company knows, at the time the risk is bound, to be insured by or in
excess of amounts insured or reinsured by any pool, association or syndicate
formed for the purpose of insuring oil, gas, or petro-chemical plants; oil or
gas drilling rigs; and/or aviation risks. This subparagraph 2 shall not apply:
a. If the total insured value over all interests of the risk is less than
$250,000,000. b. To interests traditionally underwritten as Inland Marine or
Stock or Contents written on a blanket basis. c. To Contingent Business
Interruption liability, except when it is known to the Company, at the time the
risk is bound, that the key location is insured by or through any pool,
association or syndicate formed for the purpose of insuring oil, gas, or
petro-chemical plants; oil or gas drilling rigs; and/or aviation risks; unless
the total insured value over all interests of the risk is less than
$250,000,000. B. With respect to loss or liability arising from the Company's
participation or membership in any residual market mechanism created by statute,
the Company may include in its ultimate net loss only amounts for which the
Company is assessed as a direct consequence of a covered loss occurrence,
subject to the following provisions: 1. Recovery is limited to perils otherwise
protected hereunder. 2. In the event the terms of the Company's participation or
membership in any such residual market mechanism permit the Company to recoup
any such direct 18\F7V1054 Page 1 of 2



--------------------------------------------------------------------------------



 
[fnhc93018ex105029.jpg]
assessment attributed to a loss occurrence by way of a specific policy premium
surcharge or similar levy on policyholders, the amount received by the Company
as a result of such premium surcharge or levy shall reduce the Company's
ultimate net loss for such loss occurrence. 3. The result of any rate increase
filing permitted by the terms of the Company's participation or membership in
any such residual market mechanism following any assessment shall have no effect
on the Company's ultimate net loss for any covered loss occurrence. 4. The
result of any premium tax credit filing permitted by the terms of the Company's
participation or membership in any such residual market mechanism following any
assessment shall reduce the Company's ultimate net loss for any covered loss
occurrence. 5. The Company may not include in its ultimate net loss any amount
resulting from an assessment that, pursuant to the terms of the Company's
participation or membership in the residual market mechanism, the Company is
required to pay only after such assessment is collected from the policyholder.
6. The ultimate net loss hereunder shall not include any monies expended to
purchase or retire bonds as a consequence of being a member of a residual market
mechanism nor any fines or penalties imposed on the Company for late payment. 7.
If, however, a residual market mechanism only provides for assessment based on
an aggregate of losses in any one contract or plan year of said mechanism, then
the amount of that assessment to be included in the ultimate net loss for any
one loss occurrence shall be determined by multiplying the Company's share of
the aggregate assessment by a factor derived by dividing the Company's ultimate
net loss (net of the assessment) with respect to the loss occurrence by the
total of all of its ultimate net losses (net of assessments) from all loss
occurrences included by the mechanism in determining the assessment. 8/1/2012
18\F7V1054 Page 2 of 2



--------------------------------------------------------------------------------



 
[fnhc93018ex105030.jpg]
Terrorism Exclusion (Property Treaty Reinsurance) Notwithstanding any provision
to the contrary within this Contract or any amendment thereto, it is agreed that
this Contract excludes loss, damage, cost or expense directly or indirectly
caused by, contributed to by, resulting from or arising out of or in connection
with any act of terrorism, as defined herein, regardless of any other cause or
event contributing concurrently or in any other sequence to the loss. An act of
terrorism includes any act, or preparation in respect of action, or threat of
action designed to influence the government de jure or de facto of any nation or
any political division thereof, or in pursuit of political, religious,
ideological or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which: 1. Involves violence against one or more persons,
or 2. Involves damage to property; or 3. Endangers life other than the person
committing the action; or 4. Creates a risk to health or safety of the public or
a section of the public; or 5. Is designed to interfere with or disrupt an
electronic system. This Contract also excludes loss, damage, cost or expense
directly or indirectly caused by, contributed to by, resulting from or arising
out of or in connection with any action in controlling, preventing, suppressing,
retaliating against or responding to any act of terrorism. Notwithstanding the
above and subject otherwise to the terms, conditions, and limitations of this
Contract, in respect only of personal lines, this Contract will pay actual loss
or damage (but not related cost and expense) caused by any act of terrorism
provided such act is not directly or indirectly caused by, contributed to by,
resulting from or arising out of or in connection with radiological, biological,
chemical, or nuclear pollution or contamination. 18\F7V1054



--------------------------------------------------------------------------------



 
[fnhc93018ex105031.jpg]
The Interests and Liabilities Agreements, constituting 66 pages in total, have
been omitted in accordance with Rule 24b-2 under the Exchange Act. These pages
have been filed separately with the Securities and Exchange Commission.
18\F7V1054



--------------------------------------------------------------------------------



 